Alexander, J.
(concurring in part, dissenting in part) — I concur with the majority opinion in every respect but one. I disagree with its conclusion that the City of Belle-*147vue is entitled to an award of attorney fees for dissolving what was held to be a wrongfully issued temporary restraining order.
My disagreement with the majority stems from the fact that no effective temporary restraining order was in effect that called for dissolution. The putative order that the City sought to dissolve was entered by the trial court on February 24, 1995. It contained the following provision: "This order shall become effective on the posting by plaintiffs of a bond in the amount of $5,000.00[.]” Clerk’s Papers at 56. The record shows that the required bond was never posted. As a consequence, the temporary restraining order never came into being. That being the case, the City should not be' awarded fees for its efforts to seek its dissolution.
Even assuming that the temporary restraining order was somehow in effect, notwithstanding the respondents’ failure to post the $5,000 bond, the City could have moved to quash it for the respondents’ failure to post the required bond. If the City had done so, the trial court would have had no alternative but to grant the motion.19 In that event, the fees the City would have been entitled to receive for its efforts to quash the bond would have been far less than what it seeks here. The City should not benefit because it ignored the respondents’ failure to fulfill a condition precedent to making the trial court’s order effective.
The plain fact is that the City is not entitled to an award of fees for resisting the respondents’ efforts to have the Bellevue ordinance declared unconstitutional. Perhaps aware of the obstacles it faced in a direct effort to recover fees for defending the constitutionality of its ordinance, the City ingeniously sought fees in an indirect way for its efforts in dissolving the ineffective temporary restraining *148order. In my judgment, the City is not entitled to fees under that theory or any other. I, therefore, dissent in part.

CR 65(c) provides:
"(c) Security. Except as otherwise provided by statute, no restraining order or preliminary injunction shall issue except upon the giving of security by the applicant, in such sum as the court deems proper, for the payment of such costs and damages as may be incurred or suffered by any party who is found to have been wrongfully enjoined or restrained.”